COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 JAIME VILLA,                                  §               No. 08-14-00047-CR

                      Appellant,               §                 Appeal from the

 v.                                            §               120th District Court

 THE STATE OF TEXAS,                           §            of El Paso County, Texas

                       State.                  §               (TC# 20110D05357)

                                            §
                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file

the brief until September 9, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before September 9, 2014.

       IT IS SO ORDERED this 13th day of August, 2014.

                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.